DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 02/18/20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3,5-6,9,12,14-15,17-18,25-26,28,31-33,40-41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2011/0190194 A1).
Regarding claim 1, Lim et al. discloses a method of inactivating virus [0021] present during production of a polypeptide [0005 and 0097] of interest, comprising:
(a)    recombinantly producing the polypeptide of interest in a cell culture [0074 and 0097] 
(b)   binding [0017] the polypeptide to a chromatography matrix, and
(b)   performing a virus inactivation step by washing the [0018-0019] polypeptide-bound chromatography matrix with a wash solution at a pH of lower than about 4.0 [0018], wherein the wash solution comprises a sufficient concentration of salt ([0019 and 0076]) to substantially reduce elution of the polypeptide during the virus inactivation step.
Regarding claim 3, Lim et al. discloses that the chromatography matrix [0018] is a Protein A column [0069].
Regarding claim 5, Lim et al. discloses that the chromatography matrix is a mixed-mode anion-exchange chromatography matrix [0066].
Regarding claim 6, Lim et al. discloses that the mixed-mode chromatography matrix is an agarose-based matrix [0066].
Regarding claim 9, Lim et al. discloses that the pH of the wash solution is about 2.5 to about 4.0 [0006].
Regarding claim 12, Lim et al. discloses that the concentration of the salt is about is about 3.0 [0018]. 
Regarding claims 14-15, Lim et al. discloses that the salt is a sodium salt [0040] is NaCl.
Regarding claims 17-18, Lim et al. discloses that the wash solution further comprises arginine [0093] and PEG [0093].
Regarding claims 25-26, Lim et al. discloses that the wash solution includes a detergent [0071] and the detergent is sodium dodecyl sulfate [0075].
Regarding claim 28, Lim et al. discloses that the cell culture is a human cell culture [0097].
Regarding claim 31, Lim et al. discloses that the polypeptide is bound to the chromatography matrix at a pH from about 6.0 to about 8.0 [0080].
Regarding claim 32, Lim et al. discloses that the method further comprises eluting the polypeptide from the chromatography matrix with an elution solution [0065].
Regarding claim 33, Lim et al. discloses that at least about 70% of the polypeptide is recovered in the elution solution [0072].
Regarding claim 40, Lim et al. discloses that the polypeptide is a monomer-dimer hybrid [0093].
Regarding claims 41 and 43, Lim et al. discloses that the polypeptide further comprises a heterologous moiety as polyethylene glycol [0093].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2011/0190194) as applied to claim 1, and further in view of Schellenberger et al. (US 2011/0046060 A1).
Lim et al. appears silent to disclose that the polypeptide is a factor IX (FIX) fusion protein comprising a FIX polypeptide and a Fc region; and the polypeptide is a factor VIII (FVIII) fusion protein comprising a FVIII polypeptide and a Fc region.
Schellenberger et al. discloses compositions and methods of making and using coagulations factors [0008] that includes FIX and FVIII [0012] and Fc regions [0007] in order to provide improved factor IX compositions with extended half-life and retention of activity when administered as part of a preventive and/or therapeutic regimen for hemophilia, including hemophilia B [0005]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to purify Schellenberger et al. polypeptides using Lim et al. method in order to provide improved factor IX compositions with extended half-life and retention of activity when administered as part of a preventive and/or therapeutic regimen for hemophilia, including hemophilia B.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for indicating that claim 29 includes an allowable subject matter is the recitation of human embryonic kidney (HEK) 293 cell. The art of record found (Lim et al. and Schellenberger et al.) do not teach or fairly suggest using human embryonic kidney 293 cell in cell culture.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,5-6,9,12,14-15,17-18,25-26,28,31-33,39-41, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-21 of U.S. Patent No. 10,611,794 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 1,3,5-6,9,12,14-15,17-18,25-26,28,31-33,39-41, and 43 and claims 1-5 and 9-21 of U.S. Patent No. 10,611,794 B2 are the same, and are not patentable distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798